      Case 1:19-cv-00796 Document 10 Filed 06/05/20 Page 1 of 7 PageID #: 25



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD


DAVID OKES,

       Plaintiff,

v.                                            CIVIL ACTION NO. 1:19-00796

ANDREW SAUL, Commissioner
Of Social Security,

       Defendant.


                        MEMORANDUM OPINION AND ORDER

       Pending before the court is the plaintiff’s Response to

Order to Show Cause to extend time to serve defendant.               (ECF No.

9.)    On February 24, 2020, the court entered an Order requiring

the plaintiff to demonstrate good cause for not serving the

defendant with process        within 90 days of filing of the

complaint.      (ECF No. 8.)     Plaintiff timely filed his response on

March 3, 2020.       (See ECF No. 9.)       In support of the motion,

counsel for plaintiff asserts that good cause exists to permit

service on defendant beyond the 90 day period required under

Rule 4(m) of the Federal Rules of Civil Procedure.              (See id.)

Plaintiff explains that the summons and Complaint were printed

and ready to be served, but due to inadvertence by counsel for

plaintiff, the summons and complaint were mistakenly placed with

other summons and complaints in cases before this court that had


                                        1
   Case 1:19-cv-00796 Document 10 Filed 06/05/20 Page 2 of 7 PageID #: 26



already been served.     (See id.)    Counsel for plaintiff adds that

he did timely respond to an order issued by the magistrate

relating to potential conflicts, and submits that such response

evidences counsel’s intent to timely proceed in pursuit of

plaintiff's appeal of the ALJ’s social security decision, had

the inadvertent misplacement of process described above not

occurred.   (See id.)

     Under Rule 4, service must be perfected upon a defendant

within 90 days of filing the complaint.         Fed. R. Civ. P. 4(m).

If the plaintiff has not completed service within 90 days, the

court must determine whether the plaintiff has shown good cause

for failing to timely effect service.        Id.   The Fourth Circuit

has explained that “good cause” in the context of Rule 4(m)

“requires some showing of diligence on the part of the

plaintiffs . . . [and] generally exists when the failure of

service is due to external factors, such as the defendant’s

intentional evasion of service.”         Attkisson v. Holder, 925 F.3d

606, 627 (4th Cir. 2019).      A “plaintiff bears the burden . . .

of demonstrating good cause for any delay.”          Iskander v.

Baltimore Cty., Md., 2011 WL 4632504, at *1 (D. Md. Oct. 3,

2011).   Courts often look to several factors to guide their

determination of whether a plaintiff has shown good cause, which

“include whether:    1) the delay in service was outside the

plaintiff’s control, 2) the defendant was evasive, 3) the

                                     2
   Case 1:19-cv-00796 Document 10 Filed 06/05/20 Page 3 of 7 PageID #: 27



plaintiff acted diligently or made reasonable efforts, 4) the

plaintiff is pro se or in forma pauperis, 5) the defendant will

be prejudiced, or 6) the plaintiff asked for an extension of

time under Rule 6(b)(1)(A).”      Scott v. Maryland State Dep't of

Labor, 673 F. App'x 299, 306 (4th Cir. 2016) (citations

omitted).   “What constitutes ‘good cause’ for purposes of Rule

4(m) ‘necessarily is determined on a case-by-case basis within

the discretion of the district court.’”         Collins v. Thornton,

782 F. App'x 264, 267 (4th Cir. 2019) (quoting Scott, 673 F.

App'x at 306 (4th Cir. 2016)).

     Here, plaintiff’s explanation for his failure to serve

defendants does not constitute good cause, as none of the

factors weigh in favor of plaintiff.        Failure to effectuate

timely service due to negligent inadvertence, without reasonable

efforts to find and correct such mistake, does not constitute

good cause.

     Counsel for plaintiff alternatively requests that the court

use its discretion to enlarge the period for service if it did

not find good cause.     (ECF No. 9.)     In support of this request,

plaintiff states that if the court dismissed this matter without

prejudice due to plaintiff’s counsel’s failure to serve

defendant within 90 days, the statute of limitations would bar

the refiling of an action to great prejudice upon plaintiff.

(See id.)   He therefore argues that the burden and penalty

                                     3
    Case 1:19-cv-00796 Document 10 Filed 06/05/20 Page 4 of 7 PageID #: 28



imposed on plaintiff with a dismissal, even without prejudice,

far outweighs any impact or prejudice to defendant arising from

the expansion of time for service.         (Id.)

     Plaintiff correctly notes that under Rule 4(m), “even if

there is no good cause shown . . . [district] courts have been

accorded discretion to enlarge” the period for service.

Henderson v. United States, 517 U.S. 654, 662 (1996) (quoting

Advisory Committee’s Notes); see, e.g., Escalante v. Tobar

Constr., Inc., 2019 WL 109369, at *3 (D. Md. Jan. 3, 2019). 1

Courts have identified several non-exhaustive factors that guide

the discretionary decision of whether to enlarge the service

period.   Such factors include “(i) the possibility of prejudice

to the defendant, (ii) the length of the delay and its impact on

the proceedings, (iii) the reason(s) for the delay and whether

the delay was within the plaintiff’s control, (iv) whether the

plaintiff sought an extension before the deadline, (v) the


1 After the Supreme Court’s decision in Henderson, the Fourth
Circuit recognized that district courts have discretion to
“extend[] the time for proper service of process,” even absent
good cause. Scruggs v. Spartanburg Reg'l Med. Ctr., 1999 WL
957698, *2 (4th Cir. 1999). This reading comports with the
plain language of the 2015 revision to Rule 4(m), which states
that a court “must dismiss the action without prejudice against
that defendant or order that service be made within a specified
time.” Fed. R. Civ. P. 4(m) (emphasis added); see Robinson v. G
D C, Inc., 193 F. Supp. 3d 577, 583 (E.D. Va. 2016); see also,
e.g., United States v. Woods, 571 U.S. 31, 45 (2013)
(recognizing that the word “or” “is almost always disjunctive”
and thus the “words it connects are to ‘be given separate
meanings’”).
                                      4
   Case 1:19-cv-00796 Document 10 Filed 06/05/20 Page 5 of 7 PageID #: 29



plaintiff’s good faith, (vi) the plaintiff’s pro se status,

(vii) any prejudice to the plaintiff, such as by operation of

statutes of limitation that may bar refiling, and (viii) whether

time has previously been extended.”        Robinson, 193 F. Supp. 3d

at 580 (citing Kurka v. Iowa Cty., 628 F.3d 953, 959 (8th Cir.

2010); Newby v. Enron, 284 F. App'x. 146, 149–51 (5th Cir.

2008); Carter v. Keystone, 278 F. App'x. 141, 142 (3d Cir.

2008); Melton v. Wiley, 262 F. App'x 921, 924 (11th Cir. 2008);

Wright & Miller, Federal Practice & Procedure: § 1137 (2015)).

The court now addresses these factors in turn.

     First, it is unclear how defendants would suffer prejudice

from extending plaintiff’s time to serve.         Because the court

cannot ascertain how defendants would be prejudiced by an

extension of time, other than by the inherent prejudice in

having to defend the suit, this factor supports permitting late

service.    See Caimona, 2018 WL 6386023, at *6.        Second, the

length of delay would not be excessive; the 90-day period for

timely service has only recently passed and it appears that

plaintiff will quickly be able to effectuate service once the

court authorizes him to do so.       Third, the delay lies squarely

within plaintiff’s control and was the fault of plaintiff.

Fourth, plaintiff failed to seek an extension before the

deadline.    Fifth, there is no evidence that plaintiff has not

been operating in good faith.       Sixth, plaintiff is not pro se

                                     5
   Case 1:19-cv-00796 Document 10 Filed 06/05/20 Page 6 of 7 PageID #: 30



but is represented by counsel.       Seventh, a dismissal here will

bar plaintiff from refiling his aging claims, as plaintiff

correctly explained in his Response.        (See ECF No. 9.)      As the

Supreme Court recognized, “the rules of procedure should be

liberally construed [so] that ‘mere technicalities’ [do] not

stand in the way of consideration of a case on its merits.”

Torres v. Oakland Scavenger Co., 487 U.S. 312, 316 (1988).

Additionally, the Advisory Committee Note to Rule 4(m) provides

that “[r]elief may be justified, for example, if the applicable

statute of limitations would bar the refiled action.”            Fed. R.

Civ. P. 4(m), Advisory Committee Note, 1993 Amendments.

Plaintiff’s consequent prejudice thus weighs in favor of

enlarging the service time.      See, e.g., Scott, 673 F. App'x at

306; Neighbor v. JP Morgan Chase Bank, N.A., 2019 WL 5550076, at

*3 (W.D.N.C. Oct. 25, 2019).      And eighth, this is the first

extension of time requested.

     Just over half of the factors – the first, second, fifth,

seventh, and eighth – stand in favor of granting an extension of

time for service, while the third, fourth, and sixth factors

support dismissal.    But two additional considerations counsel

that the court should grant an extension to plaintiff.            First,

courts typically grant extra weight to factor seven, dealing

with whether a dismissal would substantially prejudice plaintiff

– and weighing in favor of plaintiff here.         See Caimona, 2018 WL

                                     6
   Case 1:19-cv-00796 Document 10 Filed 06/05/20 Page 7 of 7 PageID #: 31



6386023, at *6.    And second, there is a preference to resolve

cases on the merits rather than technical procedural grounds.

See, e.g., Foster v. Tannenbaum, 2016 WL 7379025, at *2 (S.D.W.

Va. Dec. 20, 2016) (citing United States v. Shaffer Equip. Co.,

11 F.3d 450, 453 (4th Cir. 1993)).          Therefore, the court in its

discretion will EXTEND the time for service of process pursuant

to Rule 4(m).   Plaintiff’s time to serve the defendant with

process is EXTENDED 30 days from the issuance of this order.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record.

     IT IS SO ORDERED this 5th day of June, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                      7
